Citation Nr: 1000892	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease of the right lower extremity for the portion 
of the appeal prior to March 17, 2008.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease of the left lower extremity for the portion 
of the appeal prior to March 17, 2008.  

3.  Entitlement to an initial rating in excess of 40 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease of the right lower extremity for the portion 
of the appeal beginning March 17, 2008.  

4.  Entitlement to an initial rating in excess of 40 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease of the left lower extremity for the portion 
of the appeal beginning March 17, 2008.  

5.  Entitlement to a rating in excess of 30 percent for 
service-connected bilateral hearing loss.  

6.  Entitlement to an initial compensable rating for diabetic 
retinopathy of both eyes.  

7.  Entitlement to an initial compensable rating for erectile 
dysfunction.  

8.  Entitlement to a rating in excess of 20 percent for 
service-connected diabetes mellitus type II.  

9.  Entitlement to a rating in excess of 10 percent for 
chronic synovitis with degenerative changes of the left knee.  

10.  Entitlement to a rating in excess of 10 percent for 
chronic synovitis with degenerative changes of the right 
knee. 

11.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain.  

12.  Entitlement to an earlier effective date for service 
connection of diabetes mellitus type II.  

13.  Entitlement to an earlier effective date for the award 
of an 100 percent disability rating for service-connected 
posttraumatic stress disorder (PTSD).  

14.  Entitlement to an earlier effective date for the award 
of service connection for bilateral hearing loss.  

15.  Entitlement to an earlier effective date for the award 
of special monthly compensation based on housebound status.  

16.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
shrapnel injury to the left leg.  

17.  Entitlement to service connection for arthritis of the 
lumbar spine.  

18.  Entitlement to service connection for loss of teeth due 
to pyorrhea, to include as secondary to service-connected 
diabetes mellitus type II.  

19.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.  

20.  Entitlement to service connection for chloracne, to 
include as due to Agent Orange exposure.  

21.  Entitlement to service connection for purigo modularis, 
to include as due to Agent Orange exposure.  

22.  Entitlement to service connection for urticaria, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  For the portion of the appeal period prior to March 17, 
2008, the symptomatology associated with the Veteran's 
peripheral neuropathy with peripheral vascular disease of the 
right and left lower extremities does not show an overall 
disability picture that more closely approximates moderate 
incomplete paralysis of the sciatic nerve.  

2.  From March 17, 2008, the symptomatology associated with 
the Veteran's peripheral neuropathy with peripheral vascular 
disease of the right and left lower extremities does not show 
an overall disability picture that more closely approximates 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  

3.  In a letter dated in July 2009, the Veteran's 
representative withdrew from appellate consideration the 
issues of entitlement to an increased rating for bilateral 
hearing loss, an initial compensable rating for diabetic 
retinopathy of both eyes, an initial compensable rating for 
erectile dysfunction, an increased rating for diabetes 
mellitus, an increased rating for a left knee disability, an 
increased rating for a right knee disability, an increased 
rating for lumbosacral strain, an earlier effective date for 
service connection of diabetes mellitus, an earlier effective 
date for an 100 percent rating for PTSD, an earlier effective 
date for service connection of bilateral hearing loss, an 
earlier effective date for the award of special monthly 
compensation based on housebound status, service connection 
for arthritis of the lumbar spine, service connection for 
loss of teeth due to pyorrhea, service connection for 
hypertension, service connection for chloracne, service 
connection for purigo modularis, service connection for 
urticaria, as well as the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of a shrapnel injury to 
the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy with 
peripheral vascular disease for the right lower extremity 
have not been met or approximated for the portion of the 
appeal period prior to March 17, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.104, 4.123, 4.124a, Diagnostic Codes 
8620 & 7114 (2009).  

2.  The criteria for an initial evaluation higher than 10 
percent for service-connected peripheral neuropathy with 
peripheral vascular disease for the left lower extremity have 
not been met or approximated for the portion of the appeal 
period prior to March 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.104, 4.123, 4.124a, Diagnostic Codes 8620 & 
7114 (2009).  

3.  The criteria for an initial evaluation higher than 40 
percent for service-connected peripheral neuropathy with 
peripheral vascular disease for the right lower extremity 
have not been met or approximated for the portion of the 
appeal period from March 17, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.104, 4.123, 4.124a, Diagnostic Codes 
8620 & 7114 (2009).   

4.   The criteria for an initial evaluation higher than 40 
percent for service-connected peripheral neuropathy with 
peripheral vascular disease for the left lower extremity have 
not been met or approximated for the portion of the appeal 
period from March 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.104, 4.123, 4.124a, Diagnostic Codes 8620 & 
7114 (2009).    

5.  The criteria for withdrawal of a substantive appeal by 
the Veteran have been met in regard to the issues of 
entitlement to an increased rating for bilateral hearing 
loss, an initial compensable rating for diabetic retinopathy 
of both eyes, an initial compensable rating for erectile 
dysfunction, an increased rating for diabetes mellitus, an 
increased rating for a left knee disability, an increased 
rating for a right knee disability, an increased rating for 
lumbosacral strain, an earlier effective date for service 
connection of diabetes mellitus, an earlier effective date 
for an 100 percent rating for PTSD, an earlier effective date 
for service connection of bilateral hearing loss, an earlier 
effective date for the award of special monthly compensation 
based on housebound status, service connection for arthritis 
of the lumbar spine, service connection for loss of teeth due 
to pyorrhea, service connection for hypertension, service 
connection for chloracne, service connection for purigo 
modularis, service connection for urticaria, as well as the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a shrapnel injury to the left leg.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In June 2005, the Veteran filed a VA Form 9, indicating that 
he wished to appeal all 22 issues adjudicated in a May 2005 
statement of the case.  In a July 2009 letter, the Veteran's 
representative stated that the Veteran only wanted to appeal 
the evaluations assigned to the peripheral neuropathy of the 
lower extremities.  The representative stated that the 
Veteran did not intend to appeal the other issues listed on 
the May 2005 statement of the case.  Accordingly, the Board 
does not have jurisdiction to review the noted issues, and 
the appeal is dismissed insofar as those issues are 
concerned.  

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Under 
the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(a)-(c) (2009).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2003.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent a similar 
letter in January 2004.  

In a correspondence dated in March 2008, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the AOJ did not 
provide fully compliant notice until after initial 
adjudication of the claims, it readjudicated the claims and 
issued a supplemental statement of the case and a decision 
review officer decision in July 2009.  The issuance of such 
notice followed by readjudication of the claims remedied any 
timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  

Here, the Veteran is challenging initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering  section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, VA's duty to notify as to the issues on appeal has 
been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009). 

The RO has also satisfied VA's duty to assist.  The RO has 
obtained the Veteran's service treatment records and VA 
medical center (VAMC) treatment records.  The Veteran was 
afforded examinations with regard to the issues on appeal in 
May 2005 and March 2008.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the May 2005 and March 2008 VA examinations obtained in 
this case is adequate.  While the VA examiners did not 
specifically state that they reviewed the claims file, they 
demonstrated his familiarity with the Veteran's pertinent 
medical history in detailed examination reports, which 
included descriptions of the interview with and examination 
of the Veteran.  The examination reports adequately reflect 
the current severity of the disabilities on appeal.  The 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion for the issues on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.    

III. Increased Ratings  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Legal Criteria and Analysis

In a June 2004 rating decision, the RO originally granted 
service connection and separate 10 percent ratings, effective 
July 11, 2003, the date of the claim for service connection, 
for peripheral neuropathy of the lower extremities.  The RO 
also granted service connection for peripheral vascular 
disease of the lower extremities, assigning noncompensable 
ratings, in the same decision.  In a July 2009 supplemental 
statement of the case, the RO combined the two disabilities 
and granted separate 40 percent ratings for peripheral 
neuropathy with peripheral vascular disease of the right and 
left lower extremities, effective March 17, 2008, the date of 
a VA examination.  

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogously to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20.  The Veteran's peripheral neuropathy of the 
lower extremities is rated by analogy to incomplete paralysis 
of the sciatic nerve under Diagnostic Code 8520.  Under 
Diagnostic Code 8520, moderate incomplete paralysis of the 
sciatic nerve warrants a 20 percent evaluation, moderately 
severe incomplete paralysis of the sciatic nerve warrants a 
40 percent evaluation, and severe (with marked muscular 
atrophy) incomplete paralysis of the sciatic nerve warrants a 
60 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied levels of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, the ratings are combined with application of 
the bilateral factor.  Id.  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at time excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.   

The Veteran has demonstrated poor peripheral pulses, which 
has been analyzed as peripheral vascular disease under 
Diagnostic Code 7114.  38 C.F.R. § 4.104.  Under Diagnostic 
Code 7114, a claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachia index of 
0.9 or less warrant a 20 percent rating.  Claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  

The notes associated with this diagnostic code are set out as 
follows: Note (1): The ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.  Note (3): These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26) if 
applicable.  Id.  




	Prior to March 17, 2008

During a May 2005 VA examination, the Veteran reported 
numbness in his feet.  He stated that he is able to walk 
short distances of a few feet at a slow pace, with no 
limitation of motion.  The VA examiner noted no evidence of 
muscle atrophy, contractures, weakness, or lack of 
coordination.  Reflexes of the lower extremities were normal.  
There was slightly diminished sensory perception on irregular 
patches of both feet.  Pedal pulses were intact, and dorsalis 
pedis and posterior tibial pulses were palpable on both 
sides.  The VA examiner noted mild peripheral neuropathy 
compatible with diabetic neuropathy.  

Upon VA examination for aid and attendants in October 2005, 
the VA examiner confirmed the diagnosis of peripheral 
neuropathy of the lower extremities compatible with diabetic 
type.  The examiner also noted some mild atrophy of the 
muscles of the legs, along with hyperpigmentation and macular 
skin discoloration scattered all over the anterior tibial 
areas.  There was discoloration and atrophy in the feet.    

An October 2005 VAMC treatment note reveals diminished or 
absent right and left pedal pulses.  In a December 2005 VAMC 
treatment note, the Veteran underwent a fall clinic 
evaluation and reported sensory difficulties in his feet.  He 
reported a history of falls for the previous three months.  

The May 2005 VA examiner described the Veteran's neuropathy 
as mild.  There are no subsequent clinical findings in the 
treatment records of VA examination reports that indicate or 
suggest any change in this assessment for the appeal period 
in question.  Thus, the Board finds that the Veteran's 
peripheral neuropathy of the lower extremities was manifested 
by sensory and motor deficits that more nearly approximate 
mild incomplete paralysis of the sciatic nerve prior to March 
17, 2008.  Accordingly, he is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 8520.  Diagnostic 
Code 7114 also does not provide for a higher rating.  
Although there was evidence of diminished pedal pulses and 
trophic changes, an increased rating under Diagnostic Code 
7114 is not warranted because there were no findings of 
claudication.  38 C.F.R. § 4.124a.  
	From March 17, 2008

The Veteran underwent a VA examination on March 17, 2008.  
The Veteran reported that he could walk no more than five 
feet without having to rest.  He also reported lower leg and 
foot pain.  The examiner stated it was not possible beyond 
speculation to dissect neuropathy symptoms from those that 
might be developing from peripheral vascular disease of the 
lower extremities.  Because the Veteran was unable to walk 
more than five feet, the examiner could not say with any 
certainty that the Veteran had claudication.  The examiner 
noted no popliteal, dorsalis pedis or posterior tibial pulses 
in either lower extremity.  The lower legs and feet were warm 
with no unusual swelling or pretibial edema, or evidence of 
ulceration or breakdown of the skin.  Neurological 
examination confirmed a zone of decreased sensation in both 
lower extremities.  The examiner stated that the findings 
indicated peripheral vascular disease, and he noted the 
presence of peripheral sensory neuropathy. 

A May 2008 VAMC ankle/brachial index (ABI) study revealed 
ankle brachial indices of 1.22 on the right and 1.19 on the 
left, slightly higher than normal and suggesting possible non 
compressible vessels due to diabetes.  However, pulse volume 
recordings were fairly normal at all levels; there was no 
significant occlusive disease in the major vessels of the 
lower extremity.  

In the report of a September 2008 aid and attendants 
examination, the VA examiner diagnosed severe lower 
peripheral sensory neuropathy and suspected, not confirmed, 
peripheral vascular disease, stating that the findings on 
examination would not at least as likely as not cause 
claudication.   

Thus, beginning March 17, 2008, the medical evidence shows 
that the Veteran's peripheral neuropathy of the lower 
extremities increased in severity as characterized by 
worsening sensory disturbance, decreased sensation, pain, and 
higher than normal ABI levels.   

The Board notes that the September 2008 VA examiner diagnosed 
severe lower peripheral sensory neuropathy.  However, after 
consideration of the symptomatology demonstrated by the 
Veteran during the time relevant to this portion of the 
appeal period, the Board finds that the disability picture 
more closely approximates moderately severe impairment of the 
sciatic nerve warranting the currently assigned rating of 40 
percent for each extremity beginning March 17, 2008.  

In this regard, the Board has considered whether the Veteran 
is entitled to the next higher rating of 60 percent for his 
claimed disabilities.  However, the criteria specifically 
contemplate evidence of marked muscular atrophy.  While the 
Veteran has shown some decreased muscle strength in both 
lower extremities, there is no evidence of marked muscle 
atrophy in either extremity.  Thus, the next higher 
evaluation of 60 percent is not warranted for peripheral 
neuropathy at any time relevant to this portion of the appeal 
period.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Diagnostic Code 7114 also would not provide for a rating in 
excess of 4- percent because there were no findings of 
claudication or an ABI of 0.4 or less.  Further, the March 
2008 VA examiner specifically noted that the Veteran's legs 
and feet were warm.  38 C.F.R. § 4.104.     

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. § Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's claimed disabilities that warrants further 
consideration of alternate rating codes.  

The Board notes that there is no evidence of record that the 
Veteran's peripheral neuropathy of the lower extremities 
warrants higher ratings on an extraschedular basis for any 
time during the appeal period.  38 C.F.R. § 3.321(b).  See 
Id., see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
currently assigned ratings more than adequately address the 
Veteran's disability level and symptomatology.  The Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular 
evaluation.  Id.   

Thus, for the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of ratings higher than the previously assigned 10 and 40 
percent for the two appeal periods in question, and 
consequently, the benefit of the doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Furthermore, the Board has considered whether staged ratings 
are warranted in this case; the factual findings do show 
distinct time periods where the Veteran's peripheral 
neuropathy exhibited symptoms that warranted different 
ratings.  See Hart, supra.  Where warranted, staged ratings 
have been assigned.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease for the right lower extremity for the 
portion of the appeal period prior to March 17, 2008 is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease for the left lower extremity for the portion 
of the appeal period prior to March 17, 2008 is denied.  

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease for the right lower extremity for the 
portion of the appeal period from March 17, 2008 is denied.  

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected peripheral neuropathy with peripheral 
vascular disease for the left lower extremity for the portion 
of the appeal period from March 17, 2008 is denied.  

The appeal of the claims for entitlement to an increased 
rating for bilateral hearing loss, an initial compensable 
rating for diabetic retinopathy of both eyes, an initial 
compensable rating for erectile dysfunction, an increased 
rating for diabetes mellitus, an increased rating for a left 
knee disability, an increased rating for a right knee 
disability, an increased rating for lumbosacral strain, an 
earlier effective date for service connection of diabetes 
mellitus, an earlier effective date for an 100 percent rating 
for PTSD, an earlier effective date for service connection of 
bilateral hearing loss, an earlier effective date for the 
award of special monthly compensation based on housebound 
status, service connection for arthritis of the lumbar spine, 
service connection for loss of teeth due to pyorrhea, service 
connection for hypertension, service connection for 
chloracne, service connection for purigo modularis, service 
connection for urticaria, as well as the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for residuals of a shrapnel 
injury to the left leg, has been withdrawn and is therefore 
dismissed.  




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


